Citation Nr: 0412159	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Propriety of the reduction of the veteran's compensation due 
to his incarceration for felony.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated in March 2003, the veteran requested a Travel Board 
hearing.  He was scheduled for such hearing on January 30, 
2004.  He withdrew the request for the hearing in a letter 
received by the RO on January 26, 2004.  

In February 2004, VA sent the veteran a letter advising him 
that he could reschedule a Travel Board hearing sometime this 
summer or go forward with his appeal without a hearing.  He 
responded that he wanted to reschedule a Travel Board hearing 
for sometime this summer.  He indicated that he would be 
released from prison in April.

Inasmuch as Travel Board/videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704), the case must 
be remanded for this purpose.  In light of the foregoing, the 
case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  In the 
alternative he should be offered the 
option of a videoconference hearing 
before a Veterans Law Judge.  Thereafter, 
the case should be processed in 
accordance with established appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


